Citation Nr: 1113520	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-14 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified before the Board at a videoconference hearing in March 2011.  

The issue of entitlement to service connection for a balance disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the Veteran's videoconference hearing, he testified that he was exposed to continuous loud noise in the course of his duties during service, both in Korea and afterwards at McClellan Air Force Base in California.  He stated that, after service, he was employed for 29 years with the Federal Aviation Administration (FAA) and that he underwent testing for his hearing during his employment.  He also indicated that his private doctor had tested his hearing and noted high frequency hearing loss.  In addition, the Veteran testified that he had seen another private physician about problems with his balance.  Because that physician's records may provide evidence concerning the Veteran's claimed hearing loss and tinnitus, they should be obtained.  Moreover, all treatment records from the FAA and from the Veteran's private physician should also be obtained.  

In addition, after the above treatment records have been obtained, the Veteran should be scheduled for a VA compensation examination to obtain a medical opinion as to whether there is a nexus between any current hearing loss or tinnitus and the Veteran's reported noise exposure during service.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for hearing loss or tinnitus since his separation from service, including the FAA, his private physician, and the physician who evaluated him for a balance disorder.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After the records requested have been obtained, schedule the Veteran for a VA examination and opinion to determine the etiology of any current hearing loss or tinnitus found.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner, including audiometric testing, should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion with respect to the following questions:

a.  Does the Veteran currently have hearing loss or tinnitus?  

b.  If the answer to question (a) is yes, then is it at least as likely as not (i.e., a fifty percent or greater probability) that the Veteran's current hearing loss or tinnitus is related to active military service.

The examiner is asked to provide a clear rationale and explanation to all conclusions reached based on medical principles and the medical evidence of record.

3.  Upon completion of the foregoing, the RO should readjudicate the Veteran's claims of entitlement to service connection for hearing loss and tinnitus, based on a review of the entire evidentiary record.  If the benefits sought on appeal remain denied, the RO should provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


